Citation Nr: 9933685	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  94-43 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1979 to April 
1982 and from July 1982 to December 1990.  His military 
occupational specialty was ocular technician.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that at his personal hearing in March 1996, 
the veteran withdrew the issue of service connection for 
sinusitis.  

This matter was previously before the Board in August 1997 at 
which time it was remanded for further development.  

In September 1999 the RO found that service connection for 
irritable bowel syndrome had been established and a 10 
percent evaluation was assigned effective in September 1992.  
The matter is not before the Board.


REMAND

In the August 1997 Remand, the Board, inter alia, instructed 
the RO to schedule the veteran for a VA examination by a 
specialist in liver disease to determine the nature and 
etiology of any liver disorder found.  All indicated studies, 
to include liver function tests, were to be conducted.  The 
examiner was instructed to express an opinion as to whether 
any liver disorder present is related to service.  The 
rationale for conclusions reached was to be provided.  

The veteran was afforded a VA examination in December 1998, 
which provided a battery of tests including hepatitis B 
testing which found evidence of a resolved infection.  The 
opinion of the examiner was equivocal with regard to the 
presence and etiology of any liver disease.

The laboratory results from the December 1998 VA examination 
show that the hepatitis C test was canceled and that the 
veteran refused to undergo a biopsy of the liver.  The 
examiner expressed the possibility that abnormal liver 
function test results may be related to Gilbert's disease or 
exposure to pesticide, however there was no opinion offered 
as to the likelihood that this or any other liver disease was 
related to service.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  The United States Court of Appeals for 
Veterans Claims has held that where the remand orders of the 
Board or the Court are not complied with, the Board errs in 
failing to insure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is remanded to the RO for the 
following:

1. The veteran and his representative 
should be permitted to submit 
additional evidence pertinent to the 
issues on appeal.

2. The RO should return the claims folder 
to the examiner who conducted the 
December 1998 VA physical examination 
and ask for clarification as to 
whether it is less likely, more likely 
or as likely as not that the veteran: 
(a) manifested hepatitis or another 
acquired liver disorder during 
service, and if so, what; and (b) 
whether he currently manifests any 
clinically ascertainable residuals of 
that disorder.  The etiology of any 
present liver disorder should be 
identified.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  The rationale for any 
opinions should be included in the 
report.

3. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
opinions are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
considering all applicable laws and 
regulations.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished 
with a supplemental statement of the 
case and with a reasonable period of 
time within which to respond thereto.  
The case should then be returned to 
the Board for further review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












